VIRGINIA:
       In the Supreme Court of Virginia held at the Supreme Court Building in the
City of Richmond on Thursday the 8th day of June, 2017.
Dora L. Adkins,                                                                       Appellant,

against           Record No. 160685
                  Circuit Court No. 15-1984

CP/IPERS Arlington Hotel LLC,                                                         Appellee.

                     Upon a Petition for Rehearing and a Rule to Show Cause

       In this order, we consider whether to impose a pre-filing injunction against a pro se

litigant who has engaged in a practice of vexatious litigation. For nearly a decade, the Petitioner

has filed numerous pleadings in this Court, all of which have been meritless. In the interest of

preserving judicial resources and protecting unwitting defendants, we feel compelled to address

Petitioner’s habitual filing of meritless appeals.

                                  I.        Facts and Proceedings

       On April 7, 2017, this Court issued a Rule to Show Cause against Dora L. Adkins

(“Adkins” or “Petitioner”), directing her to show cause why she should not be prohibited from

filing any future pro se petition for appeal, or other pleading in this Court, without first obtaining

leave of court. The issuance of this Rule was prompted by Adkins’ petition for rehearing in

Adkins v. CP/IPERS Arlington Hotel, LLC, Rec. No. 160685. On January 30, 2017, this Court

refused Adkins’ petition for appeal in that case after determining there was no reversible error.

       The underlying case is only the latest in a string of frivolous lawsuits initiated by Adkins

as a pro se litigant. In this particular case, Adkins filed a complaint against CP/IPERS Arlington

Hotel, LLC (“CP/IPERS”) in the Circuit Court of Arlington County (“trial court”) alleging

breach of contract and gross negligence. Adkins alleged she was a guest at the Shirlington,
Virginia Hilton Garden Inn for several days in August 2015. In her second amended complaint,

Adkins alleged her hotel room had an unpleasant odor, no bath soap, a large stain on the carpet,

and a Duvet covering that appeared unchanged following the departure of the previous guest.

Adkins also claimed there was a problem with the door lock and that she suffered a severe,

debilitating headache after a hotel employee sprayed a chemical on the lock. Adkins alleged she

was moved to a different room which also had an unpleasant smell, a noisy air conditioner, a

missing light bulb, and stains on the shower wall. Once she was moved, Adkins claimed the

housekeeping staff was instructed to “watch her” and that someone entered her room despite the

placement of a “Do Not Disturb” sign on the door. Adkins further alleged she was forced by

management to leave the hotel, but in a subsequent paragraph of her complaint, she stated she

was ready to check out. Based on these alleged facts, Adkins claimed she was a victim of

“Copy-Cat Hate Crimes” and “Health and Safety Hazards” at every Hilton Hotel in Northern

Virginia. The hotel filed a demurrer to Adkins’ second amended complaint, which the trial court

sustained without leave to amend. The trial court dismissed the case with prejudice and Adkins

unsuccessfully petitioned this Court for an appeal.

       In its brief in opposition to the petition for appeal, CP/IPERS accurately summarized

Adkins’ longstanding pattern of filing frivolous lawsuits against hotels and other businesses:

               Pro Se Plaintiff Adkins is a habitual plaintiff against various hotels
               in the Northern Virginia area. She has over 14 lawsuits filed for
               identical problems, situations, and issues at the hotels, and she
               seeks the same remedies in each case. Pro Se Plaintiff Adkins
               continues to misuse the legal system and has filed Petitions for
               Appeal to multiple appellate courts on numerous occasions prior to
               this one.

(CP/IPERS’ Brief in Opp. at 1).


                                                 2
       CP/IPERS is correct. Since 2009, Adkins has filed 27 petitions for appeal in this Court,1

with six of those petitions filed in 2016 alone. Adkins has also filed 21 petitions for rehearing.

Additionally, Adkins has filed at least 41 pro se civil actions in the circuit courts of Northern

Virginia, including 20 cases in the Circuit Court of Fairfax County, 17 cases in the Circuit Court

of the City of Alexandria, and four cases in the Circuit Court of Arlington County. In these

various lawsuits, Adkins has asserted breach of contract and tort claims against a host of service-

industry defendants whom she alleges intentionally harmed her. Adkins’ complaints contain

baseless allegations predicated on her belief that she is being intentionally subjected to noxious

fumes, poisoned by food she consumes at restaurants, and defrauded by various retail workers

and hotel proprietors. For example, in her most recent petitions for appeal, Adkins has alleged:

-   That she suffered severe emotional distress and became bedridden with stress when, upon

    withdrawing $350 from a BB&T bank in Oakton, Virginia, she was given counterfeit money


1
  Those petitions are: Adkins, Trustee v. Hallmark Condominium Unit Owners Association,
Record No. 102297; Adkins v. Fairfax County School Board, Record No. 092357; Adkins v.
Goldstein, Record No. 102358; Adkins v. Kaiser Foundation Health Plan of Mid-Atlantic States,
Inc., Record No. 102449; Adkins v. HEI Tyson’s Corner, LLC, Record No. 111454; Adkins v.
Hallmark Condominium Unit Owners Association, Record No. 112282; Adkins v. O’Neil
Virginia Holdings, LLC, Record No. 130383; Adkins v. Ackerman and Associates, Record No.
131896; Adkins v. Davidson Hotel Company, LLC, Record No. 131897; Adkins v. High Velocity
Hospitality, LLC, Record No. 140431; Adkins v. American Service Center Associates, LLC,
Record No. 140491; Adkins v. Fair Oaks Inn, LLC, 140690; Adkins v. King Street Station and
Hotel Associates, LLC, Record No. 140872; Adkins v. Hilton Worldwide, Inc., Record No.
140875; Adkins v. Apple Federal Credit Union, Record No. 140882; Adkins v. Alexandria Hotel
Associates, LLC, Record No. 141334; Adkins v. The Ritz-Carlton Hotel Company, LLC, Record
No. 150574; Adkins v. Renaissance Hotel Operating Company, Record No. 150623; Adkins v.
HEI Tyson’s Corner, LLC, Record No. 151510; Adkins v. American Service Center Associates,
LLC, Record No. 151511; Adkins v. W-LCP Alexandria VII, LLC, Record No. 160570; Adkins v.
Government Employees Insurance Company, Record No. 160578; Adkins v. CP/IPERS Arlington
Hotel, LLC, Record No. 160685; Adkins v. JBG/Tysons Hotel, LLC, Record No. 161145; Adkins
v. HBL, LLC, Record No. 161164; Adkins v. Noodles & Company, Record No. 161238; Adkins v.
BB&T, Record No. 170112.

                                                  3
    containing “more than one president’s portrait [ ] on the face of a five-dollar bill.” See

    Adkins v. Branch Banking and Trust Company, Rec. No. 170112.

-   That as a result of eating a pasta meal at Noodles & Company, she suffered “an internal

    severe pain injury” and “severe stomach injury of ringworms externally.” See Adkins v.

    Noodles & Company, Rec. No. 161238.

-   That the Mercedes-Benz dealership in Tysons Corner, Virginia, intentionally performed a

    defective replacement of the brakes on her vehicle, causing the brakes to squeak loudly. See

    Adkins v. HBL, LLC, Rec. No. 161164.

-   That the GEICO insurance company refused to compensate her for “two very small and light

    scratches” and a “1-inch somewhat deep scratch” that she discovered when her vehicle was

    parked overnight outside a hotel. See Adkins v. Government Employees Insurance Company,

    Rec. No. 160578. Adkins also sought punitive damages because GEICO’s employees “acted

    intentionally and maliciously” toward her, lacked “the basic knowledge regarding ‘how to’

    process a claim for damages,” and caused her to “waste [her] time.”

-   That she contracted ringworm, suffered a migraine, and was exposed to dog urine and toxic

    chemicals while staying in a guest room at the Sheraton Premier Tysons Hotel. See Adkins v.

    JBG/Tysons Hotel, Rec. No.161145. In the JBG/Tysons Hotel case, Adkins attached a

    document to her complaint which JBG described in its Brief in Opposition:

               Exhibit #12 to the Complaint is a several page set of allegations
               titled “Pyramid: A Theory of Conspiracy.” In this document,
               Petitioner makes a litany of allegations against individuals and/or
               companies which purportedly make up the supposed conspiracy
               against her. These groups include her former condominium
               association; certain hotels; Whole Foods; and family members.
               Petitioner alleges that a member of the condominium association
               had vandalized her property by introducing poisonous fumes into

                                                  4
               the premises; that family members had attempted to poison her and
               took out a fraudulent life insurance policy against her; that certain
               hotels had allowed poisonous fumes to permeate her room and
               caused her to suffer from migraine headaches; and that she had
               requested free food from Whole Foods due to hunger.

               Petitioner claims that these groups of individuals and corporations
               have somehow conspired to cause her the injuries she now alleges.
               And estimates that number of persons that have conspired against
               her to total approximately 3,500. The Exhibit also includes a
               historical accounting of the multitude of lawsuits filed by
               Petitioner against various companies alleging near-analogous
               claims, including: “chemical-like substances” and/or fumes which
               caused her to suffer headaches; food tampering; unauthorized entry
               into her guestroom; “Copycat Hate Crimes”; disturbing her while a
               “Do Not Disturb” sign was placed; skin irritations; being watched
               by staff; contamination of linens and toiletries; accusations of the
               use of counterfeit bills; tampering with personal items in her
               guestroom while she was out of the room; denial of housekeeping
               services; issues with amenities; and vandalism of her property by
               hotel staff.

(JBG’s Brief in Opposition, at 5-6).

-   That she suffered an insect bite, a severe headache, and internal bleeding during her stay at

    the Hilton Alexandria Old Town Hotel. See Adkins v. W-LCP Alexandria VII, LLC, Rec. No.

    160570. Moreover, Adkins alleged a multi-hotel conspiracy in which “employees at EVERY

    Hotel [] conspired by an agreement with one another . . . for purposes of subjecting the

    Petitioner to harmful and unlawful actions by criminal or unlawful means.” Adkins claims:

               The Defendant, W-LCP Alexandria VII, LLC, caused the
               Petitioner to become seriously injured with a debilitating migraine
               headache and a headache the Petitioner can no longer quickly get
               rid of because of the constant inhalation of chemical-like and
               fume-like substances getting into her paid-for Guest room within a
               Hotel since approximately 2008. The Defendant, W-LCP
               Alexandria VII, LLC, have [sic] caused the Petitioner serious
               internal bleeding from the excessive forced use of Excedrin for
               Migraine and Benadryl for allergic reactions. The Petitioner is
               damaged severely because of the internal bleeding caused by an

                                                 5
               outrageous action allegedly agreed upon and continuously
               committed by the Defendant; and unknown physical damages to
               the Petitioner's nose, throat, lungs and other main organs in her
               body. The Defendant, W-LCP Alexandria VII, LLC, caused the
               Petitioner to have no place to safely live while she remains
               displaced from a home because of the alleged agreed upon "acts of
               conspiracy" committed against the Petitioner in EVERY Hilton
               Brand Hotel since 2008.

(Adkins v. W-LCP Alexandria VII, LLC, Pet. for Appeal at 19).

                                              II. Analysis

        As illustrated by these examples, Adkins has a lengthy history of filing vexatious, and

frivolous actions in the circuit courts of the Commonwealth. Furthermore, she has consistently

challenged the dismissal of those cases on appeal to this Court. Through her behavior over the

past eight years, Adkins has unduly burdened opposing litigants and interfered with the

administration of justice. Although we have never granted any of her petitions for appeal or

petitions for rehearing, this Court has expended significant judicial resources in docketing,

reviewing, hearing oral argument, and disposing of Adkins’ frivolous petitions. Furthermore,

Adkins has subjected dozens of innocent individuals and entities to the cost of defending against

her meritless claims both in the trial courts and on appeal.

       Code § 8.01-271.1 provides that a pleading must be “well grounded in fact and . . . not

interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless

increase in the cost of litigation.” This statute imposes a good faith requirement on all pleadings,

and it applies with equal force to pro se litigants. See Shipe v. Hunter, 280 Va. 480, 484, 699
S.E.2d 519, 521 (2010) (“For the protection of the public from harassment by frivolous,

oppressive, fraudulent or purely malicious litigation, the General Assembly has chosen to hold

attorneys and pro se litigants to a high degree of accountability for the assertions they make in

                                                 6
judicial proceedings.”).

        In Switzer v. Switzer, 273 Va. 326, 641 S.E.2d 80 (2007), we discussed “various

restrictive measures [available] in dealing with litigants who have filed repeated frivolous

appeals.” We observed the widely-recognized practice in other jurisdictions of a “leave of court”

requirement in which litigants are required to obtain permission from the court before filing other

cases or appeals.

               Such “leave of court” requirements have been widely approved on
               appellate review because they do not automatically preclude a
               litigant from filing any type of appeal but merely subject the
               appeal to pre-filing scrutiny to ensure that the appeal is not
               frivolous or filed for the purpose of harassing the opposing party or
               the court.

273 Va. 332-33, 641 S.E.2d at 83-84.

       In Cromer v. Kraft Foods N. Am, Inc., 390 F.3d 812, 817 (4th Cir. 2004), the United

States Court of Appeals for the Fourth Circuit recognized that a prefiling injunction is “a drastic

remedy [which] must be used sparingly, consistent with constitutional guarantees of due process

of law and access to the courts.”

               In determining whether a prefiling injunction is substantively
               warranted, a court must weigh all the relevant circumstances,
               including (1) the party’s history of litigation, in particular whether
               he has filed vexatious, harassing, or duplicative lawsuits; (2)
               whether the party had a good faith basis for pursuing the litigation,
               or simply intended to harass; (3) the extent of the burden on the
               courts and other parties resulting from the party’s filings; and (4)
               the adequacy of alternative sanctions.

Id. at 818. In Cromer, the court cautioned that even if the above factors are all met and a

prefiling injunction is merited, the injunction must be narrowly tailored to fit the specific

circumstances at issue. Id. “Absent this narrowing, a prefiling injunction, like any other


                                                  7
injunction, will not survive appellate review.” Id.

        Although it is not binding on this Court, we consider the Fourth Circuit’s reasoning as

persuasive authority. Toghill v. Commonwealth, 289 Va. 220, 227, 768 S.E.2d 674, 677 (2015).

Applying the Fourth Circuit’s four-factor Cromer test to this case, we find that Adkins has a

history of (1) filing duplicative, vexatious lawsuits, (2) without any objective good faith basis,

and (3) at the expense of the court system and opposing parties. With respect to the fourth

factor, the adequacy of alternative sanctions, although monetary sanctions could be ordered

pursuant to Code § 8.01-271.1, they would not prevent Adkins from filing future pleadings. This

Court’s objective is not to punish Adkins financially, but rather to protect Virginia citizens and

business from the harassment and expense of unfounded litigation and also to preserve valuable

judicial resources. For these reasons, imposing a pre-filing injunction appears to be the only

appropriate sanction.

        This Court has the inherent power to protect its jurisdiction from repetitious and

harassing conduct that abuses the judicial process. See In re Sindram, 498 U.S. 177, 112 (1991).

As the United States Supreme Court has noted, “[e]very paper filed with the Clerk of this Court,

no matter how repetitious or frivolous, requires some portion of the institution’s limited

resources. A part of the Court’s responsibility is to see that these resources are allocated in a

way that promotes the interests of justice.” In re McDonald, 489 U.S. 180, 184 (1989). See

also, Hamilton v. Florida, 945 So. 2d 1121, 1123 (Fla. 2006) (“This Court has a responsibility to

ensure every citizen’s right of access to the courts . . . [a] limitation on the petitioner’s ability to

file would further the constitutional right to access for other litigants because it would permit this

Court to devote its finite resources to the consideration of legitimate claims filed by others.”).


                                                    8
       On May 9, 2017, Adkins filed an “Amended Response to Rule to Show Cause.” Rather

than persuade the Court to allow her to continue filing pro se appeals, Adkins’ Response had the

opposite effect. The pleading underscored the frequent and frivolous nature of Adkins’ pro se

litigation. At one point in her Response, Adkins actually listed and summarized each of the

unsubstantiated lawsuits she has filed against Northern Virginia hotels. She once again alleged a

“conspiracy” of crimes were committed against her by hotel staff and management. Adkins

further claimed she would have suffered “loss of life” on multiple occasions absent “GOD’s 12

Devine [sic] Interventions Bestowed Upon the Petitioner.” Adkins argued “[t]here is no

humanly possible way for the Petitioner to retain the facts and evidence for 41-civil cases . . .

without GOD’s Devine Intervention.” (Resp. at 15).

               In all 41-civil cases, GOD provided the Petitioner the ability to
               record every single malicious detail presented in the Complaint and
               only allowed the Petitioner access to those details on GOD’s terms.
                                          …
               In the 41-cases the Petitioner filed in the Circuit Courts involving
               claims of approximately 329-Physical Injuries and approximately
               41 Intentional Infliction of Emotional Distress Injuries; some
               deadly physical injuries included the following: Brain and/or head
               injuries; Bacterial infections; Food poisoning; Ringworm
               infections which should never be labeled as frivolous; especially,
               that GOD intervened to preserve the life of the Petitioner.

(Resp. at 4, 9). This latest pleading, perhaps more than any other filing by Adkins over the past

eight years, illustrated the troubling extent of her willingness to litigate the most minor injury,

whether real or perceived. Adkins was further afforded the opportunity to orally address the full

Court on June 8, 2017.

       In order to prevent Adkins from continuing to file frivolous petitions for appeal, we find

it necessary to impose a pre-filing injunction against Adkins in this Court. Accordingly, Adkins


                                                  9
shall be prohibited from filing any petition for appeal, motion, pleading, or other filing without

(1) obtaining the services of a practicing Virginia attorney, whose filings would be subject to

Code 8.01-271.1, or (2) obtaining leave of Court to file any pro se pleading.

                                         III.    Conclusion

       For the reasons stated, we deny Adkins’ petition for rehearing and we instruct the Clerk

to comply with this order as it pertains to future filings.

       This order shall be certified to the Circuit Court of Arlington County and shall be

published in the Virginia Reports.


                                                A Copy,

                                                  Teste:

                                                              Patricia L. Harrington, Clerk


                                                  By:

                                                              Deputy Clerk




                                                  10